It is pointed out that the plaintiff's right of recovery was limited to the amount shown to be recoverable by him by the bill of particulars attached to and made a part of his declaration, whereas the verdict was for a greater amount. Now, therefore, if the plaintiff shall within fifteen days after the filing of the mandate of this Court in the lower court, enter a remittitur of all of said judgment in excess of Two Thousand Thirty-eight and sixty/100 ($2038.60) dollars and costs, the judgment shall stand affirmed for the amount of Two Thousand thirty eight and sixty/100 ($2038.60) dollars and costs as of the date of the entry thereof. Otherwise, the same shall stand reversed for a new trial.
Rehearing denied.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
Petition for writ of certiorari denied by the United States Supreme Court, March __, 1932.